Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.

Response to Amendment
The amendment filed February 1, 2021 has been entered.  Claim 23 has been amended.  Claims 1-22 and 24 have been canceled.  Currently, claims 23 and 25-34 are pending for examination.

Response to Arguments
Applicant's arguments filed February 1, 2021 have been fully considered but they are not persuasive.  Applicant argues on pages 5-7 that Akyuz et al. (US PG Pub 2010/0241142) does not disclose the claimed invention, such as an elongated shaped outer shaft having a non-circular transverse cross-sectional profile with first and second spaced apart wall portions that define a longitudinal gap therebetween, and an elongated actuation ram having a rectangular cross-sectional configuration extending through a central bore of the elongated shaped outer shaft, wherein the first and second wall portions of the shaped outer shaft are configured to isolate and hold the elongated actuation ram within the central bore of the shaped outer shaft.  Specifically, applicant argues the prior art does not disclose .  
With regard to argument (1), the elongated shaped outer shaft 130 is considered to be non-circular as it comprises cut-out portions in the shaft for incorporating shaft 132 and shaft 134.  Inclusion of shafts 132 and 134 with outer shaft 130 does create a circular cross-section (fig. 2b) but the outer shaft 130 itself comprises a non-circular shape.  
With regard to argument (2), the shaft 132 is regarded as the elongated actuation ram having a rectangular cross-sectional configuration (see annotated figure below).
With regard to argument (3), the actuation ram 132 is isolated and held in a central bore 136 of the shaft portion by first and second wall portions of the shaft portion (see annotated figure below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 25-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akyuz et al. (US PG Pub 2010/0241142).
Regarding claims 23, 25-34, Akyuz et al. discloses a surgical instrument for use in laparoscopic surgical procedures, comprising: an elongated shaped outer shaft 130 having a non-circular transverse cross-sectional profile with first and second spaced apart wall portions that define a longitudinal gap 131, 136, 137, 148 therebetween, providing the elongated shaped outer shaft with an open transverse cross-sectional profile along its length (fig. 2b); an end effector 110 operatively associated with a distal end portion of the elongated shaped outer shaft and including a pair of cooperating jaw members 140, 144 configured for movement between open and closed positions (fig. 2a); a proximal handle assembly 106 operatively associated with a proximal end portion of the elongated shaped outer shaft and including a pivoting actuation handle 114 (fig. 1); and an elongated actuation ram 132 having a rectangular cross-sectional configuration (see annotated figure) extending through a central bore 136 of the elongated shaped outer shaft, from the proximal handle assembly to the end effector, wherein movement of the pivoting actuation handle causes corresponding axial movement of the elongated actuation ram, resulting in movement of the cooperating jaw members of the end effector (“the upper jaw shaft 132… may be independently axially translatable relative to the lower jaw shaft” [0041]; “When upper jaw shaft 132 is axially translated by actuation of the jaw actuator 114, the upper jaw pivots 140 
    PNG
    media_image1.png
    322
    480
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792